Title: To James Madison from James Taylor, 14 September 1811
From: Taylor, James
To: Madison, James


My Dear sirNew Port Kentucky Sept 14th. 1811.
I am informed that application will be made to you in favor of a Mr.  Sloo for an appointment as Indian Agent. He informs me that he was in the revolutionary army from nearly the beginning to the close in the quarter Master department, & that his father was an officer during I think the whole War. I have known Mr. Sloo for a number of years slightly but not well enough to speak of my own Knowledge as to his merit. He informs me Mr. Morrow, Doct Campbell & Mr Worthington will advocate his pretentions & some others. I am of opinion his capacity is good, for he appears to be a Man of business and I have understood he is so. I know it is unpleasant to have so many applications for office & I endeavor to get clear of it as much as possible, I must therefore refer you to the Gent before mentiond for a better account of his pretentions to office.
I Presume you are informed that some examination has been caused by the Secy of the Treasury into the official conduct of Genl. Jas. Findlay receiver of Public Monies for the district of Cincinnati. I think the report by Mr McLean (the agent) will be highly honorable to the Genl. It has been delayed owing to the absence of some of the Witnesses. I was one who was examined by the directions of the Secy.
I have this day done my self the honor to write to Mrs. M. which I have taken the liberty of enclosing. With the greatest respect & esteem I have the honor to be Dr sir Your friend & servt
James Taylor
